Citation Nr: 0103721	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had honorable active military service from 
November 1945 to February 1947, and other than honorable 
service from December 1948 to March 1950.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and December 1997 rating 
actions of the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA), which the appellant 
entitlement to accrued benefits.

In a May 1994 reconsideration decision, the Board denied the 
veteran's claim of entitlement to an acquired psychiatric 
disorder, including PTSD.  The veteran appealed the Board's 
May 1994 decision to the United States Court of Appeals for 
Veterans Claims (the "Court").  During the pendency of the 
appeal, the Court was notified by the VA Office of the 
General Counsel that the veteran died in February 1996.  In 
an Order, dated July 24, 1996, the Court held that pursuant 
to Landicho v. Brown, 7 Vet. App. 42 (1994), the appropriate 
remedy was to dismiss the veteran's appeal to the Court, 
because that appeal was rendered moot by virtue of the death 
of the original veteran-appellant.  Id. at 53-54.  However, 
the Court did not vacate the Board's May 1994 decision on 
reconsideration.  In order to prevent the preclusion of the 
adjudication of the accrued-benefits claim derived from the 
veteran's entitlements, the Board in a September 2000 
decision, vacated it's May 4, 1994 reconsideration decision, 
which in effect set aside that decision.  Id. at 54; Hudgins 
v. Brown, 8 Vet. App. 365, 368 (1995), 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. § 20.904 (2000).

The appellant has legally appointed Attorney Theodore C. 
Jarvi to represent her in this matter.  In October 1996, 
Attorney Jarvi submitted a notice of disagreement on her 
behalf, and in January 1997, he signed the substantive appeal 
VA Form 9.  In September 1997, Attorney Jarvi indicated that 
the only issue remaining on appeal was the one for accrued 
benefits.

Also, in a December 1997 rating decision, the RO denied a 
claim for Dependency and Indemnity Compensation (DIC) based 
on entitlement to service connection for the cause of the 
veteran's death, and notified the appellant of the same.  
That was the first notification to the appellant of the 
denial, and a notice of disagreement has not since been 
filed.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the title page of this decision.  


FINDINGS OF FACT

1.  By a decision in May 1968, the Board denied service 
connection for a psychiatric disorder.  Reconsideration of 
this Board decision has not been requested, on motion, by the 
veteran or his representative, or by the Board.

2.  In a rating decision, dated September 1974, the RO 
continued the May 1968 disallowance, and declined to reopen 
the claim for service connection for a nervous disorder.  The 
veteran did not initiate an appeal with respect to this 
rating determination.

3.  By a decision on reconsideration in May 1994, the Board 
reopened the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, and denied 
that claim including PTSD on the merits; the veteran filed a 
timely appeal to this Board decision, but he died in February 
1996, while his appeal was pending before the Court.

4.  The evidence received since the September 1974 rating 
decision, which was of record at the time of the veteran's 
death, is new and bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a psychiatric disorder.

5.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by VA, to the 
extent possible.

6.  The evidence of record at the time of the veteran's death 
shows that the veteran did not engaged in combat with the 
enemy during his active, honorable military service.

7.  The evidence of record at the time of the veteran's death 
shows that an acquired psychiatric disorder, including 
schizophrenia, was not manifested during the veteran's 
active, honorable military service, and was not related to 
any incident of that period of military service.

8.  The evidence of record at the time of the veteran's death 
shows that the veteran did not have PTSD caused by any event 
that occurred during his active, honorable military service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1997); 38 C.F.R. § 3.156 (2000).

2.  An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by the veteran's active, 
honorable military service; and a psychosis cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).

3.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, for the 
purpose of accrued benefits, have not been met.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active, honorable military service from 
November 1945 to February 1947.  The March 1945, and November 
1945 examination reports show that the veteran had no 
psychiatric diagnoses at those times.  There was also no 
psychiatric diagnosis noted at examination in January 1947.

The veteran's DD Form 214, Enlisted Record and Report of 
Separation, characterizes his military occupational specialty 
(MOS) as Military Policeman.  Decorations and Citations were 
World War II Victory Medal, and American Theater Ribbon.  The 
veteran spent a year in the British (West) Indies, from 
January 1946 to January 1947.  A Separation Qualification 
Record shows that the veteran assisted in the enforcement of 
military laws and regulations, maintenance of order, and 
control traffic, as his military occupation, during his 
period of active, honorable military service.

He served a second period of service from December 1948 to 
March 1950.  The character of separation from that period of 
service has been characterized as "undesirable" on the 
veteran's DD Form 214.  The service medical records 
pertaining to the second period of service show that the 
veteran was seen on March 30, 1949, for nervousness and an 
inability to sleep at night.  On April 2, 1949, an indication 
of beginning psychoneurosis was noted; and the veteran was 
admitted to the hospital for psychiatric evaluation.  The 
psychiatric examination performed upon the veteran's 
hospitalization in April 1949, revealed that the veteran 
appeared to be in perfect physical and mental condition.  The 
examiner stated that he was unable to find any reason for a 
neuropsychiatric diagnosis.  An April 19, 1949, entry reveals 
that the veteran was seen for drinking and having the 
"shakes."  On April 20, 1949, the veteran complained of 
having a poor appetite and an inability to sleep at night.  
He was advised to abstain from alcoholic beverages.  On 
August 25, 1949, the veteran complained of having a headache, 
and of nervousness of many years duration.  A separation 
examination report, dated in March 1950, showed that the 
veteran had no neuropsychiatric disease.

In August 1963, the veteran submitted a claim for service 
connection for a nervous condition and adjustment problems.  
In an Administrative decision, dated in September 1963, the 
RO determined that the discharge the veteran received on 
March 31, 1950, constituted a discharge under other than 
honorable conditions; and, as such, the character of this 
discharge constituted a bar to VA benefits.

In May 1966, the veteran was hospitalized at a VA facility.  
He reported a recurrent dream characterized by extreme fear, 
but he did not state that the dream was about poisonous 
snakes or clashes with deserters; nor did he otherwise relate 
the dream to his military service.  The examiner remarked 
that the veteran was mildly psychotic.  The hospital summary 
indicates that his duration was from May 1966 to September 
1966.  The discharge diagnoses included schizophrenic 
reaction, paranoid type, chronic.  Additional records show 
that the veteran remained hospitalized until November 1966 
for the same.  

VA conducted an examination of the veteran in May 1967.  The 
examination report contained no complaints of dreams about 
the veteran's military service.  The veteran complained that 
he awoke intermittently all night, and that he did not sleep 
well.  The diagnosis remained schizophrenic reaction, 
paranoid type, chronic.  

In correspondence received by the RO in March 1968, the 
veteran indicated that he had blackouts, amnesia, and 
alcoholism during service, and that service connection for a 
mental illness should be granted on that basis.  Nothing 
regarding a fear or an encounter with poisonous snakes, or 
clashes with deserters in service was mentioned by the 
veteran in this correspondence.

In a May 1968 decision, the Board denied service connection 
for a psychiatric disorder.  This decision was predicated on 
a finding that service medical records covering the veteran's 
first period of active, honorable military service did not 
disclose that an acquired psychiatric disorder was manifested 
at that time or at the time of discharge from service.  The 
Board determined that, likewise, an acquired psychiatric 
disorder was not found during the second period of service, 
which was under dishonorable conditions.  Additionally, the 
Board found that a chronic psychosis was diagnosed 1966, 
"approximately, 19 years after the veteran's period of 
honorable active service."  

In a May 1974 statement, the veteran indicated that he was 
submitting an application for VA disability-compensation for 
a nervous disability, which he asserted began while he was 
stationed in the British West Indies in 1946.  He maintained 
that he received initial treatment for this problem, which 
often manifested itself through alcoholism, in 1949 (noting 
that he was "assigned to the 1st Division, 18th Infantry 
(Heavy Weapons), 3rd Battalion.  In the context of this 
statement, he did not mention snakes or deserters as being 
problematic for him when was in the British West Indies.

The RO construed the May 1974 statement as a request to the 
reopen the claim for service connection for a nervous 
condition, and informed the veteran by a letter of July 1974, 
the submission of new and material evidence was needed to 
reopen his claim.  In August 1974, the veteran submitted lay, 
and medical, statements on his behalf.  The veteran said the 
statements were submitted to show that he had made efforts to 
overcome his alcoholic problem.  The veteran's friend of 10 
years submitted a statement to the effect that the veteran 
had been in faithful to the Alcohol Anonymous (AA) program 
during that time.  In a corresponding medical statement, a 
private physician essentially stated that he had known the 
veteran for 12 years, that the veteran was in the AA program, 
and that the same was helpful with assessment of the 
veteran's emotional problems.  In September 1974, the RO 
issued a confirmed rating decision, as the received evidence 
was not considered new and material.  By that same confirmed 
rating action, the RO also denied a separate claim for 
alcoholism.  Following notification of this decision in 
September 1974, an administrative appeal was not filed.

On private psychological testing in July 1987, the veteran 
reported that he had a fear of poisonous snakes.  The Axis I 
diagnostic impressions were of depression, atypical anxiety 
disorder, rule out phobias, and rule out organic involvement.  
A diagnosis of PTSD was not entered.  In the summary section, 
the examiner commented that the veteran appeared to be 
suffering from depression and the effects of stress, and that 
the fact that he had a pattern of not being gainfully 
employed despite the fact that he held an engineering degree 
was significant.  Passive dependent personality 
characteristics appeared to be quite prominent.  

In a June 1988 letter, a private psychotherapist, Wendell 
Knudsen, Ed.D. (Ph.D.), stated that he began treating the 
veteran in November 1987 and that the veteran suggested that 
his problem was "post- traumatic stress syndrome--delayed."  
The veteran reported symptoms suggestive of PTSD, such as 
flash-backs, blackouts, uncontrolled shakes and panic 
attacks.  The therapist stated that the cause of these 
symptoms apparently stemmed from the veteran's World War II 
duty with the Army on Trinidad Island during 1945 to 1947, 
and that it seemed that a fear of snakes was rekindled when 
he came in contact with jungle snakes while on patrol duty; 
and that in turn started him on an addiction to alcohol.  The 
therapist's observations of the veteran included symptoms of 
stress, depression, paranoia and some grandiose ideation.  
The therapist stated that "Korsakoff's," a syndrome of 
amnesia with confabulation, according to Dorland's 
Illustrated Medical Dictionary 1638 (27th ed., 1988) could 
not be ruled out and that PTSD could also not be ruled out.  
He also stated that the veteran reported accomplishments 
which "seemed to be unbelievable at times."

In January 1989, the veteran submitted a statement regarding 
his stressors for post-traumatic stress disorder.  The 
veteran stated that, while on patrol in Trinidad in 1945, 
"there were many deadly snake(s) encountered."  The veteran 
said that he thereafter developed a stress condition related 
to snakes, and that he had convulsions while in a near sleep 
state about three times per week.  Such would leave him very 
nervous and irritable for several days, and that condition 
caused him a great amount of depression, feeling of 
helplessness, worthlessness and hopelessness.  He lost sleep 
for several days at a time.  The veteran said that he was 
unable to hold down a job, and that he had thoughts of 
suicide.  The RO construed the January 1989 statement as a 
claim for entitlement to service connection for PTSD.

On a VA psychiatric examination in March 1989, the veteran 
reported being consumed with fear of python and coral snake 
bites while on patrol in service.  It was thought that the 
veteran's memory for both recent and remote events was 
adequate.  There was no suicidal or homicidal ideation.  The 
diagnosis was an anxiety disorder, not otherwise specified, 
with elements of panic disorder, general anxiety, and post-
traumatic stress disorder.

In a May 1989 rating decision, the RO denied entitlement to 
service connection for PTSD.  This decision was based on a 
finding that the evidence did not reveal a recognizable 
stressor, which would be expected to evoke symptoms in almost 
all individuals.  In May 1989, the veteran was notified that 
service connection for a psychosis was not established.  In 
August 1989, the veteran filed a notice of disagreement with 
the May 1989 rating decision; and, in September 1989, the 
veteran was furnished a statement of the case, which broadly 
construed the issues as entitlement to service connection for 
a nervous condition, to include PTSD.

At his October 1989 hearing, the veteran testified that 
during service he patrolled on foot at night in Trinidad 
armed with a submachine gun.  During those times, he stated 
that he worried that he would be bitten or crushed by a snake 
or shot by criminals.  He said that there were bushmaster, 
pythons, boa constrictors and coral snakes in Trinidad.  In 
his testimony, the veteran's therapist, Dr. Knudsen, 
reiterated his June 1988 assessment that the accomplishments 
and achievements reported by the veteran "seem to be very 
unbelievable", and he reported that the veteran's memory was 
failing.  He also stated that the veteran had reported 
nightmares and in-service stressors.  He further stated that 
in "my opinion he's suffering from post traumatic stress 
disorder delayed and the associated features of that...."  and 
he cited to DSM-III.  The veteran's wife, who is the 
appellant now, testified that the veteran had dreams wherein 
he cussed and used filthy words.  

In an October 1989 Hearing Officer's Decision, service 
connection for a nervous disorder, to include PTSD was 
denied.  Thereafter, the veteran filed a substantive appeal 
in January 1990, thereby perfecting a timely administrative 
appeal before the Board.  In August 1990, the Board remanded 
this matter to the RO.  In the context of this remand, and 
based on the procedural posture of the appealed matter, the 
Board construed the issue to be whether the veteran had 
presented new and material evidence warranting service 
connection for an acquired psychiatric disorder, including 
PTSD, and instructed that the RO to issue the veteran and his 
representative a supplemental statement of the case, which 
included a discussion of the prior May 1968 Board denial, the 
law and regulations concerning the finality of prior 
appellate decision, and its effect on the veteran's then 
current claim.  In September 1990, the RO furnished the 
veteran a supplemental statement of the case, which discussed 
the laws and regulations governing finality of prior denials.  
Service connection was denied for schizophrenic reaction, 
paranoid type, on the basis that the veteran had failed to 
submit any new and material evidence, which showed incurrence 
of or aggravation of schizophrenia during his period of 
active, honorable military service.  In addition, since the 
veteran had not established the existence of any significant 
stressor during that period of active service, service 
connection for PTSD was also denied.  In May 1991, the Board 
remanded the matter again to the RO, in order to clarify the 
veteran's varied psychiatric diagnoses that were included in 
the record.

In an August 1991 statement, consisting of 12 typed pages, 
the appellant, then as the veteran's wife, reported that 
during his patrols in Trinidad he tried "to always be alert 
for deserters, thieves, illegal timber cutters, etc."  She 
also noted that he had to be "alert to possible dangers from 
the deadly snakes that existed in the area."  She said that 
"perhaps it was only the snakes that gave him fear, but I 
suspect he was also terribly afraid of what he would have to 
do if he encountered any men who were doing wrong."  She 
believed that he "is almost constantly feeling as if he and 
we are in danger because of his nightmares; he is reliving 
the experiences constantly through hallucinations, 
flashbacks, etc."  In her statement and in entries from her 
daily journal she made it plain that the veteran suffered 
from memory impairment that greatly interfered with his day-
to-day functioning.  In part, she stated that she "can't 
depend on him to remember conversations or agreements or much 
else," and that she had discussed with friends his 
"inability to concentrate to remember."

On psychiatric examination in September 1991, the veteran 
reported a history of being engaged in some combat-like 
activity in arrests which were threatening but there were no 
apparent shots exchanged and no apparent deaths occurred.  
The veteran reported to the examiners that the environment in 
which he worked was a Caribbean jungle type, that there were 
a lot of snakes in the area, and "although the patient 
apparently never encountered any directly they were apparent 
to him through their noises, odors and sounds."  The veteran 
reported having nightmares, and recurrent and intrusive 
distressing recollections.  The examiner(s) stated that the 
veteran made deliberate efforts to avoid thoughts or feelings 
about those past activities, that he had difficulty recalling 
aspects of his military duty, had feelings of detachment and 
estrangement from others, a restricted range of affect, and 
difficulty having loving feelings, significant sleep 
disturbance, irritability and outbursts of anger and 
hypervigilance.  

In the diagnostic impressions section, the two VA physicians 
stated:

It is the opinion of both reviewing psychiatrists that 
the patient does meet the diagnostic criteria of post-
traumatic stress disorder.  His symptomatology does 
appear to begin at the time of his experiences in 
Trinidad as a military police officer and have continued 
in a manner that is consistent with the diagnosis of 
post-traumatic stress disorder.  His subsequent life 
history, although not part of the diagnostic criteria, 
is also a characteristic of this disorder.  

In a November 1991 statement, the veteran indicated that he 
wanted to clarify that during his VA examination in September 
1991, he was asked whether shots (had been fired) or weapons 
had been used while he was on active duty, and that they had.

In June 1992, Eugene M. Caffey, Jr., M.D., a board-certified 
psychiatrist and Board medical adviser, reviewed all of the 
records in the veteran's claims file in response to the 
Board's request for his assistance.  Dr. Caffey concluded 
that: 

The veteran has felt for many years that 'something 
happened to him' while in Trinidad in 1946 and that, 
even after he stopped drinking in 1954, he's never been 
the same.  He has even said he was hospitalized (no 
record) and put on limited duty because of the 
'convulsions' and other consequences of his sleep 
disturbances and that he also had delirium tremens as a 
separate condition  We know little about his pre-service 
life, but is apparent that post- service [he] has been 
an itinerant socioeconomically unsuccessful individual 
with paranoid, depressive and generalized anxiety 
symptoms and a background personality disorder.  The 
pattern is primarily of a personality disorder type with 
a long-ago alcohol dependency rather than of neurosis.  
A case might be made for such a condition of a mixed 
type, though not PTSD, which requires experience with an 
'event' at an emotionally overwhelming level of 
intensity rather than the guard duty described by the 
veteran.  I don't see an evaluation of the stressor 
severity by any of those who have made the diagnosis.  
In the last VA, incomplete (to my thinking), evaluation 
it is possible that the likelihood of an early organic 
brain syndrome was overlooked to the veteran's 
detriment.  As to the capacity of 'stressors' for PTSD 
to persist, the literature is clear.  They can remain 
active for a long lifetime. 

Dr. Caffey also stated that at the September 1991 VA 
examination, the Board of two psychiatrists reviewed the 
veteran's history with the veteran, and concluded that PTSD 
related to service in Trinidad was present.  It did not seem 
as though the two reviewed the claims folder, and Dr. Caffey 
noted that there was no actual encounter with snakes reported 
by the veteran. 

By a decision dated January 8, 1993, the Board granted 
entitlement to service connection for PTSD.  The Board 
section was comprised of three members, with a majority vote 
of two members in favor of the grant.  The third member voted 
in favor of denial, and wrote a dissent.  By Order dated June 
18, 1993, the Acting Chairman of the Board, upon his own 
initiative, ordered reconsideration of the Board decision 
dated January 8, 1993, by an expanded section.

In June 1993, the veteran's representative submitted 
argument, essentially, to the effect that the veteran had an 
overwhelming fear of snakes while in service, and that the 
veteran "did indeed witness the results of an attack on 
another G.I."  The representative stated that the veteran 
was present when a man was carried in from the countryside to 
an area that the veteran was ordered to patrol nightly.  

In September 1993, the Board notified the veteran's 
representative that it proposed to rely on evidence developed 
or obtained by it subsequent to the issuance of the most 
recent statement of the case in the veteran's claim, pursuant 
Thurber v. Brown, 5 Vet. App. 119 (1993).  That evidence 
consisted of an excerpt of the DSM-III-R, regarding the 
criteria for a diagnosis of post-traumatic stress disorder; 
Dorland's medical definition of Korsakoff's syndrome; and 
Grzimek's Animal Life Encyclopedia, regarding snakes, the 
chapter entitled "Boids."  

In December 1993, Wendell W. Knudsen, Ed.D (Ph.d) wrote 
another statement on the veteran's behalf.  He stated that:

(T)he veteran did not know...the kinds of snakes that were 
present.  The point is, that he believed they were a 
threat to his life.  That constitutes an overwhelming 
fear that is considered outside the realm of normal 
human experience, hence the diagnosis and treatment for 
Post-traumatic Stress Disorder.  

The veteran submitted an excerpt from Poisonous Snakes of the 
World, A Manual for Use by U.S. Amphibious Forces.  This 
manual was issued by the Department of the Navy Bureau of 
Medicine and Surgery.  

On May 4, 1994, an expanded section of Board on 
reconsideration issued a final decision, which set aside its 
previous decision dated January 8, 1993, and denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In the May 1994 reconsideration decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for an acquired 
psychiatric disorder, and denied that claim including PTSD on 
the merits.  The expanded section of the Board was comprised 
of six members, with a majority of five members voting in 
favor of the denial.  The sixth member voted in favor of a 
grant, and wrote a dissent. 

The veteran appealed the May 1994 decision by an expanded 
section of the Board on reconsideration to the Court by 
filing a timely Notice of Appeal.  While the appeal was 
pending before the Court, the veteran died in February 1996.  
Thereafter, by an Order dated July 1996, the Court dismissed 
the veteran's appeal by virtue of his death, and the Board 
subsequently vacated its earlier May 4, 1994 reconsideration 
decision, pursuant to the rulings in Landicho and Hudgins, 
both supra.  That means that the May 1994 Board decision on 
reconsideration is vacated as to the issue of entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD.

Due to this vacatur, the Board is allowed to review the 
underlying disability compensation claim (i.e., entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, to include consideration of the issue of 
whether new and material evidence had been submitted), which 
remained pending at the time of the veteran's death, for the 
purpose of accrued benefits.  The Board will consider all of 
the evidence that was of record at time of the veteran's 
death, in order to make a determination of the appellant's 
entitlement to accrued benefits.


II.  Legal Analysis for Accrued Benefits

Upon the death of a veteran, periodic monetary compensation 
under law administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the extent necessary 
to reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (2000).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit construed 38 U.S.C.A. § 5121 together with 38 
U.S.C.A. § 5101(a) (West 1991) and concluded that in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision.  The veteran died in February 1996, 
prior to a decision by the Court regarding the veteran's 
January 1989 claim for VA disability-compensation benefits.  
Accordingly, the claim was pending at the time of his death.

The law is clear that once a veteran dies, the record 
evidence may result in the award of accrued benefits, but not 
in service-connected benefits for the estate.  See Haines v. 
West, 154 F.3d 1298 (1998).  The Court in Haines described 
the accrued benefits provisions as "a narrowly limited 
exception to the general rule that a veteran's claim for 
benefits does not survive the veteran."  See 154 F.3d at 
1300. 

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The Board notes 
that the appellant in this case met the statutory requirement 
by submitting a claim for accrued benefits in May 1996, 
shortly after the veteran's death. 

The Board further notes that the Court has held that a 
survivor's accrued benefits claim asserting that a veteran's 
disorder is service-connected is derivative in nature and 
necessarily incorporates any prior adjudications of the 
service-connected issue in claims brought by the veteran.  
See Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994). 
Additionally, the awarding of accrued benefits is backwards 
in nature and compensates for the underpayment of benefits.  
Martin v. Brown, 6 Vet. App. 272, 274 (1993).  It thus 
becomes the job of the Board to determine whether the 
veteran, prior to his death, was entitled to VA benefits not 
previously granted him.  If this is the case, the veteran's 
widow will be awarded monies for those benefits.  Thus, the 
appellant here can prevail on her accrued benefits claim only 
if it can be established that the veteran was entitled to 
periodic monetary benefits for service connection for an 
acquired psychiatric disorder, to included PTSD, based on 
evidence in the file at date of death.

As will be discussed in detail below, the Board does not 
believe that service connection for an acquired psychiatric 
disorder, to included PTSD, was warranted by the veteran at 
the time of his death.  Therefore, and necessarily for the 
reasons articulated below, the appellant's claim for service 
connection for an acquired psychiatric disorder, to included 
PTSD, for the purposes of accrued benefits, will be denied.  

Initially, in this analysis, the Board must point out that 
the veteran's claim as it was pending at the time of his 
death, included the issue of materiality.  That is, the 
veteran's claim as it was developed prior to February 1996, 
included whether a Board decision, dated in May 1968, and a 
rating decision, dated in September 1974, which denied him 
entitlement to service connection for a psychiatric disorder, 
could be reopened based upon new and material evidence 
submitted by the veteran to support his claim; as well as the 
issue of whether he was entitled to service connection for 
post-traumatic stress disorder.  As seen above in the 
recitation of the facts and procedural history, these two 
issues were combined into one issue in the veteran's pending 
appeal, and have been combined into one issue for the 
purposes of the appellant's claim for accrued benefits.  

Nonetheless, except as provided by 38 U.S.C. § 5108, when a 
claim is disallowed by the Board or the RO, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.§§ 7104(b), 
7105(c).  When a claimant seeks to reopen a claim after a 
final disallowance and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. §§ 3.104(a), 20.1105 (2000); see also 38 U.S.C. §§ 
5108, 7104, 7105.  Therefore, once a decision by the Board or 
the RO becomes final under section 7104(b) or 7105(c), "the 
Board does not have the jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board is of the opinion that although some of the 
evidence submitted by the veteran, prior to his death, to 
reopen the Board's May 1968, and the RO's September 1974, 
decisions were duplicative VA medical records dated in 1966, 
or of that previously considered by the RO, the remaining 
evidence submitted by the veteran and his representative or 
by the Board, is not wholly cumulative or redundant of the 
evidence previously submitted and is sufficiently significant 
to the issue in the case that it must be considered in order 
to fairly decide the merits of the claim.  That evidence 
includes, private and VA treatment records, the veteran's 
personal hearing testimony, and VA and private medical 
opinions specifically sought after and received for the 
development of the record.  This additional evidence is 
therefore new and material and the claim of entitlement to 
service connection for a psychiatric disorder, now to also 
include PTSD, is reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

It is next noted that when a claim is reopened, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  See generally Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000), vacating Winters v. 
West, 12 Vet. App. 203 (1999).  VA's duty to assist the 
veteran in developing this claim prior to his death was 
fulfilled when additional medical records, opinions, and 
research was obtained by VA pursuant to two Board remand 
orders and subsequent development done in compliance with 
Thurber v. Brown, 5 Vet. App. 119 (1993).  Consequently, the 
appellant's derivative claim for accrued benefits based on 
this underlying claim for service connection, has been 
completely developed to the extent possible. 

Turning to the crux of the matter, whether the veteran was 
entitled to service connection for a psychiatric disorder, to 
include PTSD, at the time of his death, the following law and 
regulations are applicable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a psychosis is manifest to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131(b) (West 1991); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997, which is a short time after the appellant filed her 
claim.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999), now 38 C.F.R. 
§ 2000).  Although the new regulation purports to essentially 
restate the three essential elements previously in effect, 
the timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the change to the 
regulation as it pertains to this case is not so significant 
that the Board is unable to proceed.  As there is no 
essential substantive change affecting this case, neither the 
old nor the new provisions are more liberal as affects this 
claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  Under the new regulations, service connection for 
PTSD requires (i) medical evidence diagnosing PTSD, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999); 38 C.F.R. 
§ 3.304(f) (1999), (2000).

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the Court  held that 
"a clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
Moreover, the Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

In interpreting the former second element, now third element 
(an in-service stressor), the Court determined that the 
evidence necessary to establish that the claimed stressor 
actually occurred varied depending on whether it could be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999).  
The Court held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(d), (f) (1999); see also Gaines v. West, 11 Vet. App. 
113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  Specifically, in Doran, the Court held that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki, 6 Vet. App. at 98.  In sum, the Court 
has held that the requirements in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board's review of the evidence does not show that an 
acquired psychiatric disorder was diagnosed during the 
veteran's active, honorable military service.  In fact, the 
first such diagnosis dates from a 1966 VA hospital admission 
when schizophrenia was diagnosed.  Depression, an anxiety 
disorder, and a panic disorder were diagnosed in 1987 and 
1989.  While it was reported at that time that the veteran 
had experienced manifestations associated with schizophrenia 
during his other than honorable period of military service, 
disabilities incurred during periods of other than honorable 
service cannot be service connected for compensation 
purposes, and, prior to his death, the veteran had not 
presented credible evidence linking the development of a 
psychiatric disorder, identified as schizophrenia, 
depression, anxiety disorder, or panic disorder, to his first 
period of service.  38 C.F.R. § 3.12(a) (2000).  During the 
veteran's lifetime, a personality disorder was also 
diagnosed.  Personality disorders as such are not diseases or 
injuries within the meaning of the applicable legislation and 
cannot be service connected.  See 38 C.F.R. § 3.303(c) 
(2000); Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(sustaining § 3.303(c) as within Secretary's authority to 
prescribe regulations); Beno v. Principi, 3 Vet. App. 439, 
441 (1992).

In reaching this determination, the Board has considered and 
evaluated the conflicting evidence and finds that the 
evidence contemporaneous to the veteran's period of active, 
honorable military service is more probative on the issue of 
service connection as opposed to the post-service medical 
data.  The Board observes that these data do not indicate 
that any of the post-service medical professionals treated 
the veteran for schizophrenia, depression, anxiety disorder, 
or panic disorder, prior to 1966.  Rather, they provide 
medical opinions based solely on a history reported by the 
veteran.  In fact, there is no medical evidence of record to 
establish that the veteran complained of or was treated for 
psychiatric symptoms or pathology during his period of 
honorable service.  Indeed, the veteran, himself, denied any 
such disability, when examined for the purpose of discharge 
from that period of service. Thus, given the considerable 
length of time between the veteran's separation from active, 
honorable service and his initial diagnosis of a psychiatric 
disorder, as well as the fact that post-service medical data 
were not based on a fully factual foundation, the Board finds 
that such medical data, as they pertain to the etiology of 
the veteran's psychiatric disability, lack credibility, and 
are, therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) (holding that the Board is entitled to 
independently assess the credibility and weight of the 
evidence before it); Hayes v. Brown, 5 Vet.App. 60, 69 
(1993); See also Reonal v. Brown 5 Vet.App. 458, 460-61 
(1993) (an opinion based on inaccurate factual premise has no 
probative value).

As to service connection for PTSD, PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304.  While the veteran was 
diagnosed with PTSD prior to his death, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided by the veteran.  
The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992); Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991).

As an initial matter, despite testimony to the contrary, the 
Board finds that the veteran is not shown to have engaged in 
combat with the enemy based on the evidence of record.  
Specifically, the veteran's period of honorable service, from 
November 1945 to February 1947, includes service in Trinidad 
from January 1946 to January 1947.  Therefore, at least a 
portion of his service in Trinidad was done during peacetime.  
Additionally, service records do not support a finding that 
the veteran was engaged in combat during his duty assignment 
in Trinidad, as he was not awarded a recognized military 
citation associated with combat.  Further, his DD Form 214 
and other separation documents reflect that during his 
honorable period of service, he worked as a military 
policeman, wherein he assisted in the enforcement of military 
laws and regulations, maintenance of order, and control of 
traffic.  Even though the veteran reported in medical 
histories given during the course of his appeal, that he 
heard shots fired, or dealt with a dead body that came in 
after one of his nightly patrols, the evidence on file does 
not support a finding that the veteran or his unit came under 
attack, or that he and his unit participated in events 
constituting an actual encounter with enemy military forces.  
At best, he may have engaged in some type of enforcement of 
his own comrades as part of his military patrol assignments.  
Given these particular facts, including the lay statements of 
the veteran during his lifetime, the preponderance of the 
evidence is against a finding of combat status.  Accordingly, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this case.

Thus, recognizing that the veteran had a diagnosis of PTSD 
and that the first element of Cohen was met, the appellant's 
claim for accrued benefits must still fail under the second 
element of Cohen because there is no evidence that the 
claimed in-service stressors actually occurred.  Even though 
the Board is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressors actually occurred.  As noted above, if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142.

Specifically, there is no supporting evidence, except the 
veteran's testimony and contentions prior to his death, that 
while on military police patrols in Trinidad he was 
traumatized when he often came in contact with poisonous 
snakes, and that while on patrol, he never knew when he would 
be attacked by deserters or thieves he encountered.  While 
this claim was developed during the veteran's lifetime, he 
and the Board developed treatise information regarding the 
existence of certain types of snakes in various parts of the 
Earth.  The Board determines, from the reading of the 
material submitted by the veteran prior to his death, and the 
reading of the material developed by the Board, as it regards 
snakes, that some, but not all, of the types of snakes 
allegedly encountered by the veteran on patrol "could have 
been" in Trinidad.  The veteran alleges he encountered, 
while on patrol, bushmasters, coral snakes, pythons and boa 
constrictors.  According to Grzimek's Animal Life 
Encyclopedia, 363 (1975), pythons do not exist in the western 
hemisphere and the boa constrictor is not a potential enemy 
of humans.  Id. at 364.  It appears as though the bushmaster, 
the largest of venomous snakes, does occur in Trinidad, but 
it is not abundant, and coral snakes tend to feed on small 
reptiles and birds and do not tend to bite (humans).  Id. at 
431, 479.  The information provided by the veteran, Poisonous 
Snakes of the World, A Manual For Use By U.S. Amphibious 
Forces, shows that the snakes of Trinidad include the 
poisonous coral snake, the poisonous bushmaster and the 
nonpoisonous anaconda snake.  That literature indicates that 
the bushmaster is considered dangerous.  

Again, when the Board considers whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred, it is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In 
that regard, the Board notes several inconsistencies in the 
veteran's claimed stressors.  Most glaring is found in the 
fact that the veteran first reported any fear or phobia of 
snakes, in July 1987, forty years after service separation.  
In June 1988, the veteran said he had come in "contact" 
with snakes while on patrol duty.  At the March 1989 
examination, he just said that it was the "fear" of python 
and coral snakes, and getting bitten by them, that he had 
while on patrol.  His testimony at the personal hearing in 
October 1989 was that he worried about being bitten, and it 
was his therapist who testified that the veteran had actually 
seen the snakes in service.  Moreover, during psychological 
examinations and evaluations conducted prior to 1989, the 
veteran made no complaint of any incident of violence while 
on patrol duty as a military policeman, or that he was 
suffering from emotional stress related to such violence.  
However, when the veteran was examined in March 1989, 
stressors were embellished to include "episodes of 
violence," although he denied, during a subsequent 
evaluation in September 1991, any apparent deaths or having 
had to exchange shots, and essentially described his military 
patrol duties as involving "possible criminal activity."  
Throughout all of the medical histories, the veteran's 
contentions and his personal hearing testimony, he seemed to 
indicate that he had a fear of, saw, had contact with, and 
encountered snakes in the jungle while on patrol.  These 
different facets of the stressor, or how the occurrence of 
the stressor came into being are somewhat inconsistent 
because it is not known if the veteran indeed just saw 
snakes, or whether he saw them and "encountered" them in 
some other way, such as having some type of physical contact 
with them.  Nonetheless, the veteran never indicated that he 
was attacked or bitten by a snake in service.  Most 
importantly, the veteran never specifically described, for 
medical personnel, or for VA, an incident wherein he saw, 
encountered or came in contact with the alleged snakes while 
on patrol duty; other than to say that he had a fear of the 
snakes and was aware of their presence.  Thus, the veteran's 
statements about his experiences in Trinidad are not 
independently supported and are somewhat contradicted by 
available objective evidence of record.  In other words, the 
veteran's credibility does not pass scrutiny by comparison 
with the facts of record.  Therefore, the Board finds that 
there is no credible supporting evidence that the veteran's 
alleged in-service stressors occurred.

Although a number of health care professionals have accepted 
the veteran's account of his experiences in Trinidad as 
correct, the VA is not required to do the same, charged as it 
is with the duty to assess the credibility and weight to be 
given the evidence.  Specifically, the veteran's therapist, 
Dr. Knudsen, testified that the veteran had PTSD based on 
trauma with snakes in service, and, VA examiners in September 
1991, essentially, found the same.  However, "[j]ust because 
a physician or other health professional accepts the 
veteran's description of [his] experiences as credible and 
diagnosed the veteran as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  See Wilson, supra; see also Moreau, 9 Vet. App.  396 
(holding that credible supporting evidence of the actual 
occurrence of the in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence).  Nor is the Board 
required to accept the veteran's uncorroborated account of 
his experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As explained above, the record of evidence does not reflect 
that the veteran was engaged in combat with the enemy, and 
there is no credible supporting evidence that his alleged 
non-combat stressors occurred, apart from the veteran's own 
uncorroborated statements regarding his experiences during 
service.  Consequently, the claim for service connection for 
PTSD therefore fails on the basis that all three elements 
required for such a showing under 38 C.F.R. § 3.304(f), have 
not been met.  Similarly, there is no credible evidence of 
record showing that the veteran actually had any type of an 
acquired psychiatric disorder during his period of active, 
honorable military service, or that he had a psychiatric 
disorder as a result of that period of service.  Therefore, 
the preponderance of the evidence is against entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, for the purpose of accrued benefits.  
Accordingly, the appeal is denied. 


III.  Additional Matters

The appellant's main argument on appeal, of course, is that 
before the veteran's death he was entitled to payment of VA 
benefits based on entitlement to service connection for post-
traumatic stress disorder, and those were the accrued 
benefits sought by the appellant-widow.  That argument has 
been addressed fully in the Board's decision to deny accrued 
benefits in this case.  

Several other contentions, arguments, and questions were made 
and raised by the representative, Attorney Jarvis, during the 
course of this appeal.  They are stated and addressed or 
answered herein by the Board as follows.  

1.  Prior to the vacatur of the May 4, 1994 Board 
reconsideration decision, the representative argued that the 
reconsideration decision was "promulgated contrary to VA 
Regulations and law and was, therefore, without force and 
effect;" primarily because the Chairman of the Board abused 
his discretion in this regard.  Regarding the discretion of 
the Chairman, the Board herein notes that at the time of the 
May 1994 Board decision, determinations by a section of the 
Board shall be made by a majority of the members of the 
section.  The decision of the section was final unless the 
Chairman ordered reconsideration of the case.  38 U.S.C. 
§ 7103(a) (Supp. IV 1992).  If the Chairman ordered 
reconsideration in a case, the case upon reconsideration was 
heard by an expanded section of the Board.  When a case was 
heard by an expanded section of the Board after such a motion 
for reconsideration, the decision of a majority of the 
members of the expanded section constituted the final 
decision by the Board.  38 U.S.C. § 7103(b).  Notwithstanding 
subsections (a) and (b) of that section, the Board on its own 
motion could correct an obvious error in the record.  
38 U.S.C. § 7103(c); 38 C.F.R. § 20.1000 et seq. (1993). 

In his June 1993 reconsideration order, the Chairman of the 
Board acted within his legal authority, as promulgated by 
statute, to order reconsideration of the January 8, 1993 
Board decision.  When the Chairman ordered reconsideration of 
the January 8, 1993 decision, the January 8, 1993 decision 
ceased to become final.  38 U.S.C. § 7103(a).  Instead, the 
majority of the expanded section, in May 1994, determined 
that the veteran was not entitled to benefits.  It was that 
decision of the majority of the members of the expanded 
section that constituted the final decision by the Board.  
38 U.S.C. § 7103(b); see also Mayer v. Brown, 37 F.3d 618, 
619 (Fed.Cir. 1994).  It is exactly the finality of the May 
1994 decision that prompted the Board, pursuant to the 
Court's dismissal of the case, to vacate the May 1994 
decision, so that there would be no preclusive effect on the 
appellant in her claim for accrued benefits.  

3.  The representative raised the issue of what standard of 
proof is required on reconsideration.  The Board notes that 
the statute as in effect in May 1994 stated that 
"notwithstanding subsections (a) and (b) of this section, 
the Board on its own motion may correct an obvious error in 
the record"  38 U.S.C. § 7103(c).  On its own motion, the 
Board in May 1994 corrected what the majority panel of five 
considered obvious error in the record reflected by the 
January 1993 decision.  The expanded section essentially 
determined that a grant of service connection could not be 
supported because there were no objective stressors shown and 
there were other inconsistencies in the veteran's reported 
history.  It appears that some of the representative's 
argument regarding the required standard of proof is based on 
the faulty premise that the January 8, 1993 decision was 
final, and that to revisit that decision, a showing of 
"clear and unmistakable" error had to be first found.  
However, and again, the January 8, 1993 decision was not 
final, as it ceased to exist when it was replaced by the 
Board's later May 1994 reconsideration decision.  

4.  Regarding the timeliness of the Board's reconsideration, 
the representative argues that a time limit similar to the 
120-day rule used by the Court for filing a Notice of Appeal 
should be used for those seeking reconsideration of a Board 
decision.  The law does not provide for a time limit for 
reconsideration of a prior Board decision, and such a 
decision becomes final unless the Chairman orders 
reconsideration.  See 38 U.S.C. § 7103 et seq. (Supp. IV 
1992, 1999); 38 C.F.R. § 20.1000 et seq. (1992, 2000).  This 
is true whether the motion for reconsideration is at the 
request of the veteran or his representative, or initiated by 
the Chairman.  In either case, the moving party can request 
to have a decision by the Board reconsidered at any time.  In 
this context, the Board and the Court are two different and 
distinct entities.  The Board, as a division of the 
Department of Veterans Affairs (VA), is a part of the 
Executive Branch of the United States Government and operates 
within the laws and regulations administered by the Secretary 
for VA.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals), is an Article I Court, established by an Act of 
Congress under "Section 4051 of the Veterans Judicial Review 
Act of 1988 (VJRA), Pub. L. 100-687, Title III, Sec. 301, 102 
Stat. 4113," which provides that "[t]here is hereby 
established, under Article I of the Constitution of the 
United States, a court of record to be known as the United 
States Court of Veterans Appeals."  See Erspamer v. 
Derwinski, 1 Vet. App. 3, 6 (1990).  Thus, the pleading 
requirements for the Court, such as the 120-day rule for 
filing a Notice of Appeal, are not binding on the Board.  
Therefore, the representative's overlying argument that the 
May 4, 1994 Board reconsideration decision had been 
"promulgated contrary to VA Regulations and law and was, 
therefore, without force and effect" is clearly without 
merit.

5.  Lastly, after the vacatur of the May 1994 Board decision, 
the representative inquired about the legal effect of that 
vacatur; and argued that one interpretation was that the 
January 1993 decision was "left intact and (the appellant's) 
claim for accrued benefits should be summarily granted."  
However, as previously explained above, in May 1994, an 
expanded section of the Board on reconsideration issued a 
final decision, which had the legal effect of nullifying the 
January 1993 Board decision.  As for the vacatur, in 
September 2000, the Board vacated its May 1994 
reconsideration decision, in order to ensure that that Board 
decision and the underlying RO decisions would not preclude 
the adjudication of any accrued-benefits claims derived from 
the veteran's entitlements.  See Landicho and Hudgins, both 
supra.  Usually, but not in this case, the Court orders such 
vacatur when it dismisses a deceased veteran's claim for lack 
of jurisdiction.  Instead, in this case, the Board ordered 
the vacatur, because the same was not included in the Court's 
July 1996 order.  Thus, the decision to vacate the May 1994 
Board reconsideration decision had the legal effect of 
nullifying the previous merits adjudications of this claim by 
the RO, which were subsumed in the May 1994 Board decision.  
See Yoma v. Brown, 8 Vet. App. 298 (1995).  Therefore, in 
view of these legal consequences, the January 1993 decision 
no longer exists for the purpose of deciding entitlement to 
the veteran's claim for service connection, and, accordingly, 
accrued benefits for the appellant cannot be summarily 
granted.

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, for the purpose of accrued 
benefits, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

